DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to action filed on 1/25/2021, in which claims 2, 3, and 7 was amended, claims 21 – 23 was added, claims 4, 10, and 17 was canceled, and claims 1 – 3, 5 – 9, 11 – 16, and 18 – 23 was presented for examination.
3.	Claims 1 – 3, 5 – 9, 11 – 16, and 18 – 23 are pending in the application.

Response to Arguments
4.	Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.	As per claim 1, applicant argues in substance in pages 8 – 11 that Devarakonda et al (US 2007/0294661 A1), in view of Flynn et al (US 2012/0079175 A1), and Cummins (US 2007/0050364 A1) does not disclose parsing the request to determine one or more transformations requested therein and/or required thereby,  in response to determining the particular data set is compliant with the one or more transformations, providing access to the particular data set and in response to determining the particular data set is not compliant with the one or more transformations, performing the one or more transformations to generate a transformed data set, and providing access to the transformed data set.
	Examiner respectfully disagrees.

	Cummins discloses receiving database operation at user system. The database operation may include a request to query one or more database (see para.[0095]).  In response to the request, one or more stored procedure may be executed to invoke rule evaluation service on the database operation. The rule evaluation service uses the invoked request to evaluate appropriate business rules (see para.[0096]). 
From Cummins disclosure, it can be inferred that once a request from user is received, the system invoke rule evaluation based on the request, it is well understood in the art that before invoking a rule evaluation on the request, the system has to analyze and determine the content of the request for it to appropriately invoke necessary rule evaluation services.
As per claim 1, applicant argues in substance in pages 8 – 11 that Devarakonda et al (US 2007/0294661 A1), in view of Flynn et al (US 2012/0079175 A1), and Cummins (US 2007/0050364 A1) does not disclose in response to determining the particular data set is compliant with the one or more transformations, providing access to the particular data set and in response to determining the particular data set is not compliant with the one or more transformations.
	Examiner respectfully disagrees.
Examiner respectfully responds that the combine teaching of Devarakonda et al (US 2007/0294661 A1), Flynn et al (US 2012/0079175 A1), and Cummins (US 
	Cummins discloses invocation of evaluation rule based on user’s request. The evaluation rule services determine which rules to evaluate based on rule information and one or more parameter from invocation request (see para.[0097]).  A rule evaluation service determine whether one or more business rule will be violated if the requested database operation is allowed to be performed (see para.[0099]).
	The process of determine whether business rule will be violated if requested database operation is allowed to be performed involve the step of  determine whether  database operation or component of the database is in compliant with invoked rules, if they are not in compliant, that means, the business rule will be violated.
As per claim 1, applicant argues in substance in pages 8 – 11 that Devarakonda et al (US 2007/0294661 A1), in view of Flynn et al (US 2012/0079175 A1), and Cummins (US 2007/0050364 A1) does not disclose performing the one or more transformations to generate a transformed data set, and providing access to the transformed data set.
	Examiner respectfully disagrees.
Examiner respectfully responds that the combine teaching of Devarakonda et al (US 2007/0294661 A1), Flynn et al (US 2012/0079175 A1), and Cummins (US 2007/0050364 A1) discloses the limitation of performing the one or more transformations to generate a transformed data set, and providing access to the transformed data set (Cummins: para.[0041] and Flynn: para.[0247] – para.[0249]).
	Cummins discloses mapping of business rule to appropriate database component.  A user request on database is evaluated against a business rule to determine whether it violated any of the associated business rule if the database operation is allowed to perform (see para.[0041]). If the business rule will be violated, an appropriate action is perform on the data to transform it to be in compliant with the business rule before requested operation is performed (see figure 4 #414).
	Flynn discloses transformation module monitoring the flow of data within data pipelines to identify data set that satisfies location identifier associated with a client request. The transformation module determine whether to apply a data transformation to the identified data set based on client request. The transformation module determine whether data transformation satisfy efficiency metric, if  data transformation satisfy efficiency metric,  the processing module applies data transformation on the data set, if not, computer or host applies the data transformation (see para.[0247] – para.[0249]).
As per claim 6, applicant argues in substances in pages 14 – 17 that  the combine teaching of Devarakonda et al (US 2007/0294661 A1), in view of Flynn et al (US 2012/0079175 A1), and Cummins (US 2007/0050364 A1) does not disclose wherein the one or more transformations required by the request comprise transforming the particular data set in a manner transparent to an application utilizing the particular data set; wherein transforming the particular data set in the manner transparent to the application utilizing the particular data set comprises transforming the particular data set to a more space efficient format than a format of the particular data set prior to transforming the particular data set; and wherein transforming the particular data set in the manner transparent to the application utilizing the particular data set does not interrupt operation of the application utilizing the particular data set while transforming the particular data set.
In response to applicant argument, Examiner respectfully respond that in lieu of applicant argument. The rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5, 7 – 8,, 11 – 12, 14 – 15, 18, and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda et al (US 2007/0294661 A1), in view of Flynn et al (US 2012/0079175 A1), and further in view of Cummins (US 2007/0050364 A1).
As per claim 1, Devarakonda et al (US 2007/0294661 A1) discloses,
A computer-implemented method for namespace and content manipulation within a storage system (para.[0019]; “meta-models provide descriptions of distributed system infrastructure and of data consumption and data transformation”)
the method comprising: defining one or more policy rules, each policy rule dictating: how namespaces within the storage system may be transformed and/or how content stored within the storage system may be transformed (para.[0020]; “the meta-models may include a System Configuration (SC) meta-model 102; the Data Locations Template (DLT) meta-model 104; and the Data Locations Instance (DLI) meta-model”, para.[0023]; “the meta-models may include a System Configuration (SC) meta-model 102; the Data Locations Template (DLT) meta-model 104; and the Data Locations Instance (DLI) meta-model ……… descriptions of data consumption include lists of names of data-sets, which usually take the form of pathnames in some data namespace. Descriptions of data transformation usually take the form of rules”, and para.[0031]; “the data transformation section may comprise one or more ExportedDataType elements (e.g., 702). Each ExportedDataType element may comprise a name, a description of the syntactic format of the namespace ("NameSpaceFormat") of the data type; and a description of the syntactic format of the namespace ("MappingFormat") of the data type that the exported data type maps to”).	Devarakonda does not specifically disclose receiving a request for access to a particular data set stored within the storage system, parsing the request to determine one or more transformations requested therein and/or required thereby.
However, Flynn et al (US 2012/0079175 A1) in an analogous art discloses, 
receiving a request for access to a particular data set stored within the storage system (para.[0018]; “receives the client request from a client and sends the client request to the data storage”).
parsing the request to determine one or more transformations requested therein and/or required thereby (NOTE: para.[0170]; “client request is a storage request from a client 114 that has a predefined transformation characteristic””). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Flynn into Devarakonda to provide access to data in a size smaller than a full data block for reducing traffic on data buses and overhead processing on the devices.
	Neither Devarakonda nor Flynn specifically disclose parsing the request to determine one or more transformations requested therein and/or required thereby determining whether the particular data set is compliant with the one or more transformations, in response to determining the particular data set is compliant with the one or more transformations, providing access to the particular data set, and in response to determining the particular data set is not compliant with the one or more transformations, performing the one or more transformations to generate a transformed data set, and providing access to the transformed data set.
	However, Cummins (US 2007/0050364 A1) in an analogous art discloses,
receiving a request for access to a particular data set stored within the storage system (para.[0095]; “a database operation may be received, from user system .….. the database operation may include a request to query one or more databases”).
parsing the request to determine one or more transformations requested therein and/or required thereby (para.[0096]; “one or more stored procedures 24 may be executed in response to the received database operation” and para.[0097]; “in response to the request, rule evaluation service 28 may determine the one or more appropriate business rules to be evaluated”, thus, business rule is interpreted as “transformations”).
determining whether the particular data set is compliant with the one or more transformations (para.[0044]; “evaluate the one or more appropriate business rules to determine whether allowing the database operation to be performed will violate any of the one or more appropriate business rules”). 
in response to determining the particular data set is compliant with the one or more transformations, providing access to the particular data set (para.[0100]; “evaluate the one or more appropriate business rules to determine whether allowing the database operation to be performed will violate any of the one or more appropriate business rules”).
and in response to determining the particular data set is not compliant with the one or more transformations (para.[0101]; “rule evaluation service 28 determines at step 410 that a business rule will be violated if the requested database operation is allowed to be performed”)
performing the one or more transformations to generate a transformed data set, and providing access to the transformed data set (para.[0101]; “Rule evaluation service 28 may determine the appropriate action to initiate or perform based on rule information 30 for the one or more violated business rules”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Cummins into the combine teaching of Devarakonda and Flynn to evaluate rule included in the request to verify whether the specify condition within the request is satisfy or violated for reducing resources consume from processing inaccurate data. 

As per claim 3, the rejection of claim 1 is incorporated and further Devarakonda et al (US 2007/0294661 A1) discloses,
wherein the one or more policy rules each independently comprise: an indication of: P201703693US01/ARC1P085- 2 -one or more objects stored within the storage system to which the policy rule applies, and/or one or more files stored within the storage system to which the policy rule applies; and a designation of one or more transformations permitted for the one or more objects and/or the one or more files (para.[0031]; “each
ExportedDataType may be associated with a MappingRule element (e.g., 704), which is a method for transforming (at runtime) a given name in the NameSpaceFormat to one or more corresponding names in the MappingFormat”).  
	
As per claim 5, the rejection of claim 1 is incorporated and further Flynn et al (US 2012/0079175 A1) discloses,
wherein the one or more transformations required by the request comprise rendering a virtual path to one or more files that logically exist within the storage system, but do not physically reside on the storage system (para.[0162]; “remapping module 430 changes a mapping of a logical address of an erase block to one or more physical addresses of a virtual erase block (spread over the array of storage elements). For example, virtual erase block 1 may be mapped to erase block 1 of storage element”).  
	
As per claim 7, the rejection of claim 1 is incorporated and further Flynn et al (US 2012/0079175 A1) discloses,
comprising performing the one or more transformations on the particular data set prior to writing the transformed data set to a storage location within the storage system (para.[0246]; “applies 806 the data transformation to the set of data prior to the storage controller module 504 completing execution 802 of the storage operation”).
and overloading one or more user-specified data paths of the storage system, wherein overloading the one or more user-specified data paths comprises one or more functions selected from the group consisting of: displaying a portion of the particular data set, and summarizing at least a portion of the particular data set (para.[0129]; “alignment module 326 uses received data to format the data into data segments suitable to be sent to the requesting device 155 and joined to form a response”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the require transformation on the data before storing because it allows the system to store a consistent data.

Claims 8, 12, and 14 are computer program product claim corresponding to method claims 1, 5, and 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, 5, and 7 respectively above.

As per claim 11, the rejection of claim 8 is incorporated and further Flynn et al (US 2012/0079175 A1) discloses,
wherein the one or more transformations are specified in a pathname and/or a URL included in the request (para.[0023]; “descriptions of data consumption include lists of names of data-sets, which usually take the form of pathnames in some data namespace. Descriptions of data transformation usually take the form of rules”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the require transformation on the data before storing because it allows the system to store a consistent data.

Claims 15, 18, and 20 are system claim corresponding to method claims 1, 5, and 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, 5, and 7 respectively above.

As per claim 21, the rejection of claim 1 is incorporated and further Devarakonda et al (US 2007/0294661 A1) discloses,
wherein the one or more policy rules that dictate how content may be transformed within the storage system are configured to cause a data manipulation module to perform: transparent data manipulations, transcoding operations, access redirection operations, lossy manipulation operations, and combinations thereof (para.[0031]; “data transformation section may comprise one or more ExportedDataType elements (e.g., 702). Each ExportedDataType element may comprise a name, a description of the syntactic format of the namespace ("NameSpaceFormat") of the data type; and a description of the syntactic format of the namespace ("MappingFormat") of the data type that the exported data type”). 

As per claim 22, the rejection of claim 1 is incorporated and further Devarakonda et al (US 2007/0294661 A1) discloses,
wherein the one or more policy rules that dictate how content may be transformed within the storage system are P201703693US01/ARC1P085- 7 -configured to perform: security applications; clarifying operations, integrity checks, performance evaluations, application-specific requests, cognitive analytics, and combinations thereof (para.[0056]; “policies that make use of the application-data relationship information. Examples of such policies are "Use a recovery time objective”).  

As per claim 23, the rejection of claim 1 is incorporated and further Devarakonda et al (US 2007/0294661 A1) discloses,
wherein the policy rules comprise decision trees (para.[0050]; “entire graph representing the SC model 502 and use of all applicable transformation rules provide end-to-end application-data relationships”).

7.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda et al (US 2007/0294661 A1), in view of Flynn et al (US 2012/0079175 A1), in view of Cummins (US 2007/0050364 A1), and further in view of Vasters et al (US 2010/0325219 A1).
As per claim 2, the rejection of claim 1 is incorporated, Devarakonda et al (US 2007/0294661 A1) and Flynn et al (US 2012/0079175 A1) does not specifically disclose wherein the policy rules are evaluated upon access at one or more strategic junctions within the storage P201703693US01/ARC1P085Page 37 of 44system, the one or more strategic junctions being within a functional stack applicable to the storage system.  
	However, Vasters et al (US 2010/0325219 A1) in an analogous art discloses,
wherein the policy rules are evaluated upon access at one or more strategic junctions within the storage P201703693US01/ARC1P085Page 37 of 44system, the one or more strategic junctions being within a functional stack applicable to the storage system (para.[0053]; “add junction message 224 (to directory structure 221) to add junction 234 at location 236 "Root/B/ii/Z". Add junction message 224 includes role 226 and policy proposal 227. Role 226 defines a role that junction 234 is to provide. Policy proposal 207 describes the behavior that is proposed for junction 234 and constraints that are to apply to the junction”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vasters into the combine teaching of Devarakonda, Flynn, and Cummins to organize data  for presentation to user and for identification of specific location within the structure where policy  of transforming the data are stored.

As per claim 9, the rejection of claim 1 is incorporated, Devarakonda et al (US 2007/0294661 A1) and Flynn et al (US 2012/0079175 A1) does not specifically disclose wherein the policy rules are evaluated at strategic junctions within the storage system data and/or within a control path, each strategic junction within the storage system data and/or within the control path being independently selected from the group consisting of: a time of parsing namespaces, a time of inspecting content, a time of reading content, a time of writing content, a time of verifying content access privilege(s), and combinations thereof.  
	However, Vasters et al (US 2010/0325219 A1) in an analogous art discloses,
wherein the policy rules are evaluated at strategic junctions within the storage system data and/or within a control path, each strategic junction within the storage system data and/or within the control path being independently selected from the group consisting of: a time of parsing namespaces, a time of inspecting content, a time of reading content, a time of writing content, a time of verifying content access privilege(s), and combinations thereof (para.[0049]; “junction message 204 includes role 206 and policy proposal 207. Role 206 defines a role that the junction 214 is to provide. Roles can include queue, message router, meta-data store, etc. Policy proposal 207 describes the behavior that is proposed for junction 214 and constraints that are to apply to junction 214. A policy proposal can define a variety behaviors and constraints common to any junction including: authorization, discoverability, expiration time, maximum message size, transport protection, and usage attribution. Other behaviors and constraints can be role specific. For example, behaviors and constraints for a router can further include: buffer timeout period, maximum buffer length, maximum buffer capacity, maximum subscribers, message distribution, overflow, push delivery retries, and push delivery timeout”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Vasters into the combine teaching of Devarakonda, Flynn, and Cummins  to organize data  for presentation to user and for identification of specific location within the structure where policy for transforming the data are stored.

Claim 16 is a system claim corresponding to method claim 2, and rejected under the same reason set forth in connection to the rejection of claim 2 above.

Allowable Subject Matter
8.	Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



4/21/2021